Reynolds, J.
Appeal by the plaintiff from a judgment entered upon a verdict of no cause of action rendered in Supreme Court, Albany County. This case arose out of a collision between a motor vehicle of the Albany Fire Department (referred to as a chief’s car) and an automobile operated by plaintiff in January of 1960. Involved were issues of fact as to whether the vehicle of the defendant was being operated on an emergency trip, whether or not an emergency existed, whether or not an audible signal was given by siren on the chief’s car and whether the vehicle was being operated with due regard for the safety of all persons. Also involved are the questions of whether plaintiff, under all the circumstances, performed the duties required of him, and whether he established his freedom from contributory negligence. These questions of fact were resolved by the jury against the plaintiff, following a proper charge which adequately stated the issues and the applicable law. We find no reason upon this record to disturb the jury’s verdict. We find no substance to the claims of error assigned by plaintiff. Moreover, if any error occurred we do not consider that it affected the verdict and was thus reversible error. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Reynolds, J.